Citation Nr: 0629590	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  01-03 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Evaluation of service-connected removal of malignant 
melanoma, evaluated as 10 percent disabling from December 1, 
1998.

2.  Evaluation of service-connected hemorrhoids, evaluated as 
noncompensably disabling from December 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


REMAND

The veteran served on active duty from November 1979 to 
November 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, and a May 2002 rating decision by the RO 
in Columbia, South Carolina.  The case was remanded for 
additional development in October 2000 and May 2004.  

(The veteran appeared at two hearings before different Board 
members during the pendency of this appeal.  Both Board 
members participated in the May 2004 decision by the Board as 
required by 38 U.S.C.A. § 7107(c) (West 2002).  Because the 
action below is not a final decision of the Board, this 
remand is signed by only one member of the Board.  When a 
final determination is reached as to either claim remaining 
on appeal, both members of the Board who conducted hearings 
will participate.  38 U.S.C.A. § 7107(c).)  

Because the veteran has notified the Board that there is new 
medical evidence that he wants considered in the instant 
appeal, the Board must remand once again.  In a statement 
from the veteran faxed to the Board in August 2006, he 
requested that VA obtain his latest clinical records from the 
VA Medical Center (VAMC) in Montgomery, Alabama because he 
had recently seen his doctors there.  The veteran did not 
waive consideration of this new evidence by the RO, and, in 
any event, the Board could not consider this new evidence 
because it is not in the Board's possession.  The Board must 
therefore remand in order that those records be obtained, 
associated with the veteran's claims file, and considered by 
the RO.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (unless 
waived by the appellant, new evidence must be considered by 
the agency of original jurisdiction).

Accordingly, the veteran's case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim.  
With any necessary authorization 
from the veteran, the RO should 
attempt to obtain and associate with 
the claims file any medical records 
identified by the veteran that have 
not been secured previously.  
Records from the Montgomery VAMC 
should be sought.  If the RO is 
unsuccessful in obtaining any 
medical records identified by the 
veteran, it should inform the 
veteran and his representative of 
this and ask them to provide a copy 
of additional medical records they 
may have obtained on their own that 
have not been secured previously.  

2.  In light of the recent holding 
in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), the RO should 
ensure that the veteran receives 
notice that a disability rating and 
an effective date for the award of 
benefits will be assigned if his 
appeal succeeds.  

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issues on 
appeal in light of all information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

